Opinion of the court bt
JUDGE BURNAM
Reversing.
This litigation is the result of dissension within the ranks of the Republican county and city executive committee of the city of Louisville, and the county of Jefferson. Plaintiffs instituted this action, under 'section 25 of the Code, on their own behalf, and for the benefit of all the members of said committee, whom they allege are so numerous as to render it impracticable to bring them before the court within a reasonable time. The defendants, Davis and others, are sued, under the same section of the Code', individually and as representing all of their committee, who are also alleged to be so numerous as to make it impracticable to bring them all before the court as defendants. Plaintiffs allege, in substance, that they are *279the regularly constituted Republican committee for the city of Louisville and Jefferson county; that J. H. Ham-brick is the duly elected, qualified and acting chairman thereof; and that as such they are entitled to the records, archives, and certain money belonging to them in their representative capacity, which the defendants are wrongfully withholding from them, — and praj- for an order restraining the defendants, individually and as representing the other defendants, from using the money belonging to the city and county executive committee, and from in any way exercising the powers, duties, or functions of such committee, or from disposing of any money or property belonging to the committee, and ask that they be adjudged the owners and entitled to the possession of all such archives, records, money, etc. The defendants deny in their answer that the plaintiff Ham'brick is or ever was the duly elected or otherwise elected or acting- chairman of the Republican county and city executive committee, or that Charles Blandford is or ever was the duly elected,, qualified, or acting treasurer of said organization, or that either of tfhem has any right to the custody of any records or property of the organization, or tha1 they have any right, in any capacity whatever, to institute this action. They say that the defendant, Davis, is, and claims to be, the-duly elected, qualified and acting chairman of the committee, and that S. B. Richardson is the treasurer and Lewis-Newman the secretary! thereof, and deny any right or title in thé’ plaintiffs to discharge the duties imposed by the rules of the Republican organization upon the chairman, secretary and treasurer thereof; and they deny that they have wrongfully taken possession of the records, archives,, or other property of the Republican county and city executive committee of Jefferson county and the city of Louis*280ville, or ibat it is not the proper committee, of which they are the officers. They deny that Davis and his committee have retained wrongfully any funds belonging to rite committee, and substantially deny all of the affirmative aver-ments of the petition, and they allege affirmatively that under the rules for the government of the Republican party, as adopted by its State conventions, the affairs of said party are under the control and management of the committee known as the “Republican State Central Committee of Kentucky,” and that subordinate to that committee the local committee was organized; that the regular election of members of said committee was held in June, 1896, for a term of four years, and that the members then chosen afterwards met, pursuant to the rules and constitution of the party, on the 30th day of June, 1896, and by acclamation elected the defendant, A. E. Davis, chairman of said committee, and on the same day elected Newman secretary thereof, for terms of four years; that neither of these officers had resigned or been removed, and that no member of the committee denied these facts until the 26th day of July, 1898; and that Hambriek is claiming the right to exercise the duties as chairman of the committee by the votes of less than one-third of the members of the committee. They further allege that the State Central Committee is, by section 3 of the rules for the government of the Republican party, invested with full control of the management of the Republican party; that this committee is charged with the duty of organizing subordinate county and city committees as auxiliaries to the State Central Committee, and that these subordinate committees are subject to the control of the State Central Committee ; that, in- the exercise of the powers conferred by the party law, a meeting of the State Central Committee was *281held in Louisville, Ky., on September 26th, to hear and de-i ermine the question as to which was the Republican count}' and city executive committee of said county and city, and that both Hambrick and Davis appeared before the committee in behalf of their respective bodies; and that after such hearing the State Central Committee unanimously adopted the following preamble and resolutions: “Whereas, it has been brought to the attention of this committee in various ways that there are dissensions in the Republican county executive committee of Jefferson county, and among the members composing the s«ame, which dissensions have resulted in two bodies claiming to be such committee, one with Alf. W. Davis as chairman, who has been recognized by R. L. Gwathmey, chairman of the Republican congressional committee for the Fifth District, as chairman of the Republican county executive committee of said county, and from whose decision in such matters there has been no appeal taken to this body by any one, and the other with J. H. Hambrick as chairman; and, whereas such dissensions and rival claims threaten to injure the interest of the Republican party in the county, if not definitely and authoritatively settled and determined by the committee, which, under the constitution and rules of the Republican party, has full jurisdiction and authority in the premises; and, whereas, both said Davis and Hambrick, on behalf of their respective followers and bodies, have been duly cited to appear before this committee at its meeting held this September 6, 1898, and then and there to present their claims, which they have done, and this committee having heard all the evidence presented, including the records of the committee, which show that 118 members have recognized the committee of which Mr. Davis is the chairman, and that J. H. Ham-*282brick and his counsel have admitted that noit exceeding fifty-six members at the utmost, have ever attended his committee, and having carefully considered the' evidence and all'the facts, and reached a judgment and conclusion upon the same; Therefore, resolved, that it is the unani mous judgment and determination of the Republican State Central Committee that the Republican county executive committee is that body which has long been in existence, and of which Alf. W. Davis is now, and has since June, 1896/ been, the chairman, and that of which Lewis Newman is secretary; it being also the judgment and determination of said State Central Committee that said Davis has never been lawfully or otherwise removed from chairmanship of said committee. Resolved, further, that the body of which J. H. Hambrick claims to be chairman is not the Republican county executive committee of Jefferson county, and that its claims to be such are' wholly unfounded and invalid. Resolved, further, that this committee is of the opinion that good order and party discipline require from the good Republicans who compose the so-called Hambrick committee that they should disband said body, and in that way decline to give aid or comfort to our political opponents. Resolved, further, that copies of these ’•egulations be furnished to the said Alf. W. Davis, the said J. H. Hambrick, and the board of election commissioners of Jefferson county, the clerk of the Jefferson County Circuit Court, and to the newspapers.” The defendants contend that this is the final decision of the matter in dispute, by the only body which had or has jurisdiction to settle it, and that the judicial tribunals of this State have no power to interfere with the judgment of the highest party tribunal in a matter involving party government.
*283The decisions of this court in the case of Cain v. Page, 42 S. W., 336, and in Moody v. Trimble, 58 S. W., 504, make it unnecessary for us to consider the disputed questions of. fact which grew out of the alleged removal of A. W. Davis as chairman of the county and city executive committee of Jefferson county and the city of Louisville. The testimony on all these points is conflicting, but these facts stand out in bold relief: Lees than one-third of the committee have ever supported the right and claim of Ham-brick to the chairmanship, while more than two-thirds have steadily ignored and repudiated his pretensions, and recognized Davis as the duly-elected chairman of the committee; and the State Central Committee, the governing power in the management of the affairs of the Republican party of this State, after full and careful consideration of the merits of the controversy, have declared Davis and those represented by him to be the true and legal committee. The legislature has not provided any means for determining controversies of this character, and it may be seriously doubted whether it has «the-power to confer such authority upon the courts. Political parties are voluntary associations for political purposes. They are governed by their own usages, and establish their own rules. Members of such parties may form them, reorganize them, and dissolve them at their will. The voters constituting such party are, indeed, the only body who can finally determine between contending factions or contending organizations. The question is one essentially political, and not judicial, in its character. It would be alike dangerous to the freedom a.nd liberty of the voters, and io the dignity and respect which -should be entertained for judicial tribunals, for the courts to undertake in any case to investigate either the government, usages, rules, or doctrines *284•of a political party, or to determine between conflicting claimants’ rights growing out of its government. See Phelps v. Piper (Neb.) 67 N. W., 755, (38 L. R. A., 55). The action of the State Central Committee must be treated as the final determination of all the rights of the parties growing out of this litigation, and the courts have no power to question the regularity of their proceedings or the justice of-their conclusions. We are therefore of the opinion that the committee of which A. W. Davis claims to be the chairman was the legally constituted Republican county and city executive committee of Jefferson county and the city of Louisville, and as such is entitled to the possession of all the funds, archives, and records which belong to the committee in its representative capacity. For the reason indicated, the judgment of the Jefferson Circuit Court, appealed fr<j>m, is reversed, and the cause remanded, with instructions to dismiss plaintiff’s petition, and for proceedings consistent with this opinion.
Petition for rehearing filed by appellee overruled.